             Case 2:20-cv-02137-AC Document 5 Filed 10/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
 8                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    ANDREY YUSHCHUK,                                     No. 2:20-cv-2137 AC P
11                         Petitioner,
12              v.                                         ORDER
13    ROBERT NEUSCHMID,
14                         Respondent.
15

16             Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

17   corpus pursuant to 28 U.S.C. § 2254. ECF No. 1. Petitioner has not, however, filed a properly

18   completed in forma pauperis affidavit or paid the required filing fee ($5.00). See 28 U.S.C. §§

19   1914(a); 1915(a). Petitioner will be provided the opportunity to either submit the appropriate

20   affidavit in support of a request to proceed in forma pauperis or submit the appropriate filing fee.

21             In accordance with the above, IT IS HEREBY ORDERED that:

22             1. Petitioner shall submit, within thirty days from the date of this order, a properly

23   completed affidavit in support of his request to proceed in forma pauperis or the appropriate filing

24   fee; petitioner’s failure to comply with this order will result in a recommendation that this action

25   be dismissed; and

26   /////

27   /////

28   ////
                                                          1
         Case 2:20-cv-02137-AC Document 5 Filed 10/29/20 Page 2 of 2


 1          2. The Clerk of the Court is directed to send petitioner a copy of the in forma pauperis
 2   form used by this district.
 3   DATED: October 28, 2020
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
